DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28-29, and 32 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (6,012,699).

fabricating a wall panel including a plurality of parallel studs (end studs, 14, and middle studs, 18) and sheathing (11) connected to the studs:
fixing an elongate member (serially positioned individual strap members 24 essentially form one elongate member, Fig. 1) to each of the plurality of parallel studs (straps 24 are fixed to each of the studs as broadly recited at least in that the straps are indirectly connected to the studs by virtue of being connected to the segments 19, which are connected to the studs), the elongate member including a plurality of elongate slots (26A, Fig. 3) in a first face (the major face), wherein the slots extend parallel to the sheathing of the wall panel (Fig. 1), the first face is parallel the sheathing of the wall panel (Fig. 1), and a number of the slots is less than a number of the studs (the number of slots is one less than the number of studs as defined, as there is one strap (and therefore one slot) between each stud); and
transporting the wall structure to a building site (col. 1, line 48).

Claim 28 – Wu discloses the method of claim 26, Wu further teaching wherein the first face is vertical, Fig. 1). 

Claim 29 – Wu discloses the method of claim 26, Wu further teaching wherein the elongate member is fixed to a long side of the studs at least because, as indicated above, straps 24 are indirectly connected to the studs because the straps attach to segments 19, such segments in direct contact with the stud flanges, the stud flanges being on stud “long” sides. 



Response to Arguments
Applicant’s arguments with respect to claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 21-25 are allowed because the closest art of record, Aughuet, teaches all the method steps/structure, including the compensation bar having a first vertical face (the face that faces the framing), but there is no first slot in such Aughuet first vertical face and second slot 17 in framing 3 is on a horizontal, not vertical face as claimed. 
Claim 27, 30-31, and 33 are allowed because the closest art of record, Aughuet, only teaches two studs not “at least three” as claimed, and the first slot is not parallel to the panel primary plane. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.K/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633